Wright, J.,
dissenting. The impact of dismissing this case as improvidently allowed will be to perpetuate the mistaken belief that Ohio State University’s treatment of Dr. Amy Zaharlick was the result of discrimination towards the handicapped. I find nothing in the record persuasive of the contention that the initial decision to deny tenure and promotion based on the recommendation of a newly appointed dean was the result of bias toward someone legally blind. Was that decision a clear violation of the university’s own regulations, particularly in the face of overwhelming faculty support in favor of Zaharlick? Yes, it was. Did that decision reflect the pettiness of academicians incapable of assessing worth other than by counting refereed entries in a vita? Probably so.
Given these circumstances, Zahar-lick had a straightforward remedy — file suit in the Court of Claims. The Franklin County Court of Appeals has held that: “A court should intervene [in a decision involving an application for tenure] only where an administration has * * * abused its discretion * * *.” Gogate v. Ohio State Univ. (1987), 42 Ohio App. 3d 220, 226, 537 N.E. 2d 690, 695. To be denied tenure and promotion in the face of such support would certainly give rise to a claim of abuse of discretion.
That the lower courts, and the majority of this court, presumed bias when confronted with this scenario is understandable, but not supportable on the basis of the record. The simple fact is there is less going on here, rather than more. Body after body within the university found Dr. Zaharlick qualified for tenure and promotion. A new dean came to a contrary conclusion. But simply because the inchoate process by which some deans arrive at tenure decisions is comparable to divining the future from tarot cards does not make that process a violation of R.C. Chapter 4112. The hearing examiner for the Ohio Civil Rights Commission in this case, struggling to fathom this process, determined in her conclusions of law that the university had failed “to reasonably accommodate Complainant’s handicap because Respondent refused to adjust the tenure and promotion requirements to establish an alternative measurement of scholarship, rather than requiring Complainant to ‘publish or perish,’ since Complainant’s ability to publish was impaired by her handicap.” Zaharlick had sought no such adjustment — the record clearly shows she needed none based upon her handicap. The final irony is that the dean who made the challenged decision has both a son and nephew who are blind. Appellees contend this fact is irrelevant, but in a case where there is no direct evidence of the type of discriminatory conduct prohibited by statute, all surrounding circumstances become fertile ground for evidence. Grano v. Columbus Dept. of Development (C.A. 6, 1980), 637 F. 2d 1073, at fn. 7.
What we have here is an effort to do what is right, but the effort has led us to discard our proper role of interpreting the law in order to ratify an erroneous conclusion because it serves a just end.
Perhaps it is better that we do not write in such a case if that is to be the result.
I dissent, therefore, not because I would deny Zaharlick a promotion she deserves, but because I believe the courts below and the Ohio Civil Rights Commission found a discriminatory intent where none existed.